Exhibit 10.22

 

 

Tidewater Inc.

Summary of Director Compensation Arrangements

as of March 31, 2017

 

For service as a non-management director, compensation is as follows:

 

 

•

An annual cash retainer of $51,000;

 

•

An additional annual cash retainer of $125,000 for the chairman of the board;

 

•

An additional annual cash retainer of $15,000 for the chair of each of the audit
committee and the compensation committee, and $10,000 for the chair of each of
the nominating and corporate governance committee and the finance and investment
committee;

 

•

committee meeting fees of $1,500 per meeting;

 

•

An annual equity award of $97,750, which is currently paid in cash with other
annual cash retainers;

 

•

Reimbursement of reasonable travel and other out-of-pocket expenses incurred in
connection with attendance at meetings of the board of directors and its
committees; and

 

•

Participation in the company’s Gift Matching Program under which the company
matches a director’s contribution to an educational institution or foundation up
to $5,000 per year.

{N1974493.4}